Carroll, J.
The plaintiff was injured by falling on a common stairway in the defendant’s building. The negligence relied on was the failure to furnish proper light.
On February 16,1926, the plaintiff visited Mrs. Backman, a tenant of the defendant, "in connection with some dressmaking work that Mrs. Backman was doing for her.” The tenant lived on the second floor of the four-story tenement house belonging to the defendant. The plaintiff testified that she fell on the front stairway connecting the second floor with the first floor; that she fell because of the darkness; that there was no fight on the first floor and it was very dark on the stairs; that the electric fight on the second floor was lighted; that she was injured about 6:30 p.m.
There was evidence tending to show that, when the defendant bought the house in December, 1924, gas fixtures were in the second floor hallway and in the first floor hallway at the foot of the stairs; that the janitor lighted the gas on the first floor until August, 1925; "that thereafter the defendant no longer continued to have any one fight the gas *235jet in the lower hall”; that about June, 1925, electricity was installed in some of the apartments upstairs and an electric light was placed in the second floor hall. It appeared that the electric hght in the second floor hallway was connected with the meter in Mrs. Bachman’s apartment, and her rent was reduced fifty cents a month for the electricity used in the hall fight.
Under the modified contract of rental to Mrs. Bachman the electric fight on the second floor was hept lighted, and there was no electric fight on the first floor hallway. The gas fight on that floor had been discontinued. Under this agreement Mrs. Bachman could not recover, if injured on the stairway, because of the absence of fight on the first floor. She continued to occupy the apartment under the new contract, and was so occupying it when the plaintiff was injured, and the plaintiff had no greater right than the tenant. Blaufarb v. Drooker, 251 Mass. 201.
A landlord is not bound to fight the common halls and stairways of an apartment block, unless he does so under an express or implied contract with the tenant or is bound to do so by statutory provision; and, whatever obligation rested on him before the electricity was installed, after that time he was under no implied or express contract to keep the lower hall lighted. The tenant assented to this and continued to occupy under the modified agreement. Carey v. Klein, 259 Mass. 90, and cases cited. Reliance is placed by the plaintiff on certain complaints made by the tenant after the electricity was installed. In our opinion there is nothing in these complaints to show that the tenant did not continue to occupy the premises under the new contract.
There was no evidence that the defendant violated the statute which requires that main stairways in all tenement houses three stories or more in height and accommodating four or more families shall be provided with proper fights to be kept lighted during the night. St. 1924, c. 136. In that statute the words "main stairway” mean the staircase so designated by the building commissioner; and as there was no evidence that the building commissioner had so designated the stairway in question, the plaintiff cannot *236recover under this statute. Brodsky v. Fine, 263 Mass. 51. There was no error in allowing the defendant’s motion for a directed verdict.

Exceptions overruled.